ON MOTION
PROST, Circuit Judge.

ORDER

Clyde W. Bronson, Sr. moves for reconsideration of the court’s order dismissing his petition for review for failure to pay the filing fee, file a brief, or file a Fed. Cir. R. 15(c) statement concerning discrimination. The Office of Personnel Management has not responded.
Bronson is presently incarcerated. Pursuant to the Prisoner Litigation Reform Act of 1995, this court may not authorize the prosecution of an appeal by a prisoner without the prepayment of fees. 28 U.S.C. § 1915. A prisoner is no longer afforded the alternative of proceeding without payment of filing fees, but must, in time, pay the $100 filing fee in its entirety. When funds exist, an initial partial payment must be made consisting of 20 percent of the greater of (a) the average monthly deposits to the prisoner’s account or (b) the average monthly balance in the prisoner’s account for the six-month period immediately preceding the filing of the notice of appeal. 28 U.S.C. § 1915(b)(1). Thereafter, the prisoner is required to make monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28 U.S.C. § 1915(b)(2). The correctional institution with custody of the prisoner must forward payments from the prisoner’s account each time the amount in the account exceeds $10 until the $100 filing fee is paid in full. Id.
Bronson has filed a supplemental in for-ma pauperis form for prisoners authorizing the disbursement of funds from his prison account to pay the court’s $100 filing fee.* By separate letter, the custodian of Bronson’s prison account has been directed to make the necessary arrangements to forward the filing fee to the court.
Accordingly,
IT IS ORDERED THAT.
*58(1) Bronson’s motion for reconsideration is granted. The September 18, 2002 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(2) Bronson’s motion for leave to proceed in forma pauperis is denied.
(3) Bronson’s case will proceed upon receipt of the initial partial payment.

 Bronson has also submitted an informal brief and a Fed. Cir. R. 15(c) statement concerning discrimination.